Ng Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Applicants’ amendment
Applicants’ amendment filed 4/29/2021 has been received and entered.  Claims 1 and 21 have been amended, claims 9 and 22 have been cancelled.
Claims 1-8, 10-21, 23 are pending.

Priority
This application filed 6/7/2013 is a continuation in part of PCT/EP2011/006091 filed 12/6/2011, which claims benefit to US provisional application 61/420800 filed 12/8/2010.  
Applicants have not commented on the priority summary in prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 and 21 have been amended to recite that ‘each group of clustered segments is associated with an importance ranking based on a number of segments’, and that this is used present automatically the cluster center in the final step.  Review of the specification for variations of the term ‘importance’ provides seven recitations for literal support of the term, however there is no specific guidance or definition on how the importance ranking is established for use in the claim.  For example, at [0048] it is taught that:
“Accordingly, the biological data may be summarized by only displaying the cluster centers 130, 132, 134, 136, which enhance the patterns that exist within the biological data. 
Moreover, the displayed line width of each of the cluster centers 130, 132, 134, 136 can be indicative of each of their importance ranking. For example, the width of the cluster centers 130, 132, 134, 136 can be proportional to the number of segments included in the cluster.”

and as example provides the teaching that display and the cluster can be indicative of an importance ranking, however fails to provide what the importance ranking is or how it is derived or ‘corresponds’ to any of variations of the data analysis that may exist.  There is no guidance or means of determining thresholds, values or clear meaning in identifying the spectrum of what important means to define the metes and bounds required of the use of the term.  While the term importance ranking is supported literally in the specification, the seven citations fail to provide a 
	More clearly setting forth how the importance factor is calculated or specific steps of how the term ‘corresponds’ to define a metes and bounds and how the factor is used in the steps of the method would address the basis of the rejection.
Response to Applicants comments
	It is noted by Applicants that in the advisory, it was suggested that the term importance factor could raise new 112 issues, and that further amendments to the claims were made.
	The additional claim limitations are noted, however as analyzed above while the specification appears to provide literal support for the terms of the claims it fails to provide adequate guidance or sufficient details which define the metes and bounds of the term on how it is calculated and subsequently used in the method as claimed, rendering the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as provided by the guidance of MPEP 706.03(w), res judicata may constitute was withdrawn.
It is noted that the amendments to the claims has differentiated the claims from those specifically reviewed and affirmed in the decision of the Patent Trial and Appeal Board (where the Board affirmed the 35 U.S.C. 101 rejection set forth in the final office action mailed 7/27/2017 over claims 1-3 and 21.).  However, since the current rejection relies in part on the logic and analysis of the Board, for completeness of the record the Boards review of the issues of the claims is provided. 
Prior rejection and summary of prosecution and Board decision
For the purposes of clarity and completeness of the record the basis of the rejection in the Affirmance for claims 1-3 and 21 is reiterated below.
 The Board began the review with independent claims 1 and 21 noting Applicant does not argue claim 21 separately from claim 1 so the two independent claims stand or fall together noting 37 C.F.R. § 41.37 (c)(l)(iv).  Applying the Supreme Court’s Alice framework as explained in the Office’s Guidance, The Board agreed with the basis of the rejection that claims 1 and 21 are directed to patent-ineligible subject matter. 
Under Step 2A, Prong 1 the Board found that claim 1 recites a system comprising general computer components (i.e., a processor and electronic display) with machine readable instructions that cause the processor to perform a series of processes. The first of these processes is the receipt of a glucose data signal indicative of ambulatory glucose levels determined by a glucose meter. After that data is received, claim 1 recites that the instructions cause the processor to perform the following operations: (1) “divide the glucose data signal into segments (see Spec. 39), and mathematically transformed into a set of features. Claims 1 and 21 do not specify a particular set of features that must be obtained. According to the Specification, the set of features is “a reduced representation of the segments of interest” that may be calculated by “Principal Component Analysis (PCA), a Kernel PCA, a wavelet analysis, a frequency analysis, or any other algorithm suitable to extract meaningful features.” (see spec. 141). The extracted set of features is then used to group the segments into clusters of “similar segments” by means of a “clustering algorithm.” Spec. 44. Again, the Specification states that “any clustering algorithm” may be used and recites a number of general mathematical functions (e.g., “Schwarz Criterion, a Bayesian Information Criterion . . . K-means, Hierarchical clustering . . . Gaussian mixture modeling”) that may be employed to group the segments. Id. Spec. 144. Thus, under their broadest reasonable interpretation, the claimed operations parse glucose data into segments, apply a mathematical calculation (i.e., a “mathematical algorithm”) to yield additional 
Additionally, it was found that the specification evidences that the process of grouping segments of interest according to their common features can be performed manually. The Specification describes the display of multiple glucose data curves for different days. See Spec. 135; Fig. 3. According to the Specification, “[e]ach day that exhibits similar patterns can be linked” and that “[1] inking the data curves ... is generally a manual process that can be relatively inefficient and can add difficulty for the user.” Id. Tf 35 (emphasis added). Thus, in addition to reciting a mathematical concept, claims 1 and 21 also recite an abstract mental process, i.e., grouping segments of glucose data into clusters to more easily identify patterns in that data. See Guidance Update (stating that “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind” recites a mental process) (quoting Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350,1356 (Fed. Cir. 2016)). 
Under Step 2A, Prong 2 the Board reviewed whether there are additional elements that integrate these judicial exceptions into a practical application (Guidance Step 2A, prong 2). “Integration into a practical application” requires that the claim recite an additional element or a combination of elements, that when considered individually or in combination, “apply, rely on, See Alice, 573 U.S. at 225. In addition, and beyond the judicial exceptions themselves, each claim recites an operation or step in which: (1) “a glucose data signal” or “biological data” is received (the “data receipt element”); and (2) cluster centers are presented on an electronic display (the “presentation element”). We address these elements both individually and in combination.  In review of the data receipt element, it was found that this element does not integrate the recited judicial exceptions into a practical application. According to the Specification, glucose meters, i.e., the source that data, are well-known in the art. Further, the “signal” received by the system in claim 1 is broadly defined in the Specification as “any waveform (e.g., electrical, optical, magnetic, mechanical or electromagnetic). . . capable of traveling through a medium.” Id. 120.  Thus, claims 1 and 21 merely recite the ordinary receipt of data from an existing source. In this regard, the data receipt elements in claims 1 and 21 are not materially different than other insignificant extra-solution data-gathering steps that have been held insufficient to confer patent eligibility. See Mayo, 566 U.S. at 79 (holding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility); In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (explain that step requiring “performing clinical tests on individuals to obtain data” to be used in claimed See Electric Power, 830 F.3d at 1354 (“[Merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”) (citing Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass ’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)).  
Claims 1 and 21 specify that the display presents information concerning “patterns, sub-patterns or behaviors in the glucose data” that is “otherwise is averaged out or obscure,” but those claims do not require the use of that information to affect any sort of therapy. Thus, claims 1 and 21 are not directed to a method of treatment and are therefore distinguishable from the claims held patent-eligible in Vanda. See Vanda Pharm. Inc. v. West-Ward Pharm. Inti Ltd., 887 F.3d 1117, 1133-36 (Fed. Cir. 2018); Guidance Update (explaining that “method of treatment claims that practically apply natural relationships should be considered patent eligible under Step 2A”).  It was found that the mere fact that the claims may be related to, or might be further adapted to, the treatment of disease does not confer patent eligibility. And, without claim limitations requiring that something be done beyond merely presenting the gathered and mathematically processed glucose data, we do not agree with Appellant that the “essence” of these claims is the treatment of disease. Reply Br. 3. On these points, the claims in Mayo were See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012) (“[a] method of optimizing therapeutic efficacy for treatment of immune-mediated gastrointestinal disorder”). But those claims, like claims 1 and 21 here, did not require anything specific to be done with the information obtained by application of the judicial exception and therefore were not sufficient “to transform unpatentable [judicial exceptions] into patentable applications” of those exceptions. Id. at 79 (explaining that the steps of the claimed method are not a patent-eligible application of the recited judicial exception because they “simply tell doctors to gather data from which they may draw an inference in light of the correlations”).  Likewise here, the data receipt and presentation elements, considered in combination, do not integrate the recited judicial exceptions into a patent-eligible application. Claim 1 broadly recites general computer components that receive data, perform various mathematical calculations (i.e., a mathematical concept) to group data segments into clusters based on similar features (i.e., a mental process) and then present the results of that analysis to a user. Claim 21 is similar, reciting a method of receiving data, analyzing it according to these judicial exceptions, and presenting the results to a user. As such, we agree with Examiner that claims 1 and 21 are akin to the claims in Electric Power. See Final 4—5; Ans. 6—7.
Claims 1 and 21 are also similar to first claim of the data processing example (Example 46) in Appendix 1 to the Guidance Update. Like claim 1 here, claim 1 of Example 46 is directed to a system comprising general computer components with executable instructions that obtain a specific type of data, analyze it to identify certain patterns, and then present the results of that analysis on a display. Guidance Update App. 31. The Office’s Guidance instructs that such as a claim does not integrate the judicial exception into a practical application. Id. at 30. The claims See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[T]he absence of complete preemption does not demonstrate patent eligibility.”). As our reviewing court has observed, eligibility does not turn on whether the judicial exception embodied in the claim is “sufficiently narrow.”  Id. (citing Parker v. Flook, 437 U.S. 584 (1978)). The pertinent inquiry is the extent to which the claim preempts the judicial exception itself. See id. Here, the steps of claim 1, considered as an ordered combination, broadly preempt the recited judicial exceptions.
Appellant argues that claims 1 and 21 are distinguishable from those in Electric Power because they “are specifically directed towards components and methods, such as measurement devices and techniques, which generate new data.” Appeal Br. 13; Reply Br. 4 (emphasis removed). We disagree. Tike the claims in Electric Power, claims 1 and 21 do not generate new data, but instead merely analyze data received from an existing source, e.g., glucose data from CGM, to present the same data in a different form (i.e., grouped into clusters). 830 F.3d at 1355. That the data presented by application of the judicial exceptions may make it easier for a doctor or patient to identify patterns in their glucose data is insufficient to make the claims patent-eligible. See id. (“Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users ... by itself does not transform the otherwise-abstract processes of information collection and analysis”).  Finjan and the similar cases cited in Appellant’s briefing are distinguishable from See Appeal Br. 11—12 (citing cases). The claim in Finjan “employed] a new kind of file that enables a computer security system to do things it could not do before.” Finjan, 879 F.3d at 1305. In contrast, the claims 1 and 21 utilize an existing data source and existing mathematical algorithms to automate a manual process. Thus, unlike the claims in Finjan and similar precedent, Appellant’s claims are not directed to a “non-abstract improvement in computer functionality.” Id.', see also Enfish, LLC v. Microsoft Corp, 822 F.3d 1327, 1338 (Fed. Cir. 2016) (distinguishing claims “directed to a specific improvement to computer functionality” from those that recite “use of an abstract mathematical formula on any general purpose computer”); McRO Inc. v. Bandai Namco Games Am. Inc., 837 F.2d 1299 (Fed. Cir. 2016) (claims were directed to a patent eligible application because they went “beyond merely organizing existing information into a new form”) (internal quotations omitted)). For these reasons, we determine that the judicial exceptions in claims 1 and 21 have not been integrated into a practical application.
Under step 2B the Board determined that the elements of Appellant’s claims, considered both individually and in combination, do not provide an inventive concept beyond the judicial exception itself.  Reviewing the specification it states that glucose meters are “well known for a person having ordinary skills in the art.” Spec. 24. The background section of the Specification also indicates that “index[ing]” glucose data provided by CGM “to time and/or any other method suitable to correlate the glucose data to contextual data” was known and routine in the art. Id. 13. The background section of the ’342 Publication cited in Examiner’s Answer is consistent with the Specification in that it evidences that “self-monitoring bG meters, continuous glucose monitors, ambulatory insulin infusion pumps” were well-understood, routine, and conventional to those of skill in the art. See ’342 Publication || 7—8 (referring to a need for a Id. H 28—29. Likewise, the Specification states that the “machine readable instructions” executed by those elements “may be implemented in any conventional computer programming language.” Id. 130. In addition, rather than recite new techniques for transforming and grouping glucose data, the Specification refers to known mathematical functions and principles for use as the claimed algorithms.   It was found that in review and consideration of the claims and arguments that these features “taken as a whole, amount to significantly more than an abstract idea.” See Appeal Br. 23. As explained above, the combination of elements in claims 1 and 21 broadly recite the use of conventional computer components and mathematical concepts to group data obtained from an existing source into clusters with similar characteristics. In this regard, claims 1 and 21 are similar to those held patent ineligible in Electric Power, because they “do not. . . require a new source or type of information, or new techniques for analyzing it.” Electric Power, 830 F.3d at 1355. It may also be that the claimed automation of the otherwise “manual process” of “linking” aspects of daily glucose data curves is more efficient than grouping data segments manually. See Spec. 1 8. Even so, “‘claiming the improved speed or efficiency inherent Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (quoting Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015)). Thus, considered both individually and in combination, the elements of claims 1 and 21 represent mere instructions to apply the judicial exceptions and insignificant extra-solution activity, which do not provide an inventive concept. Accordingly, we affirm the rejection of claims 1 and 21.
For dependent claims 2 and 3 which depend from claim 1 and additionally recite that the claimed “one or more processors are communicatively coupled” either to a “medication delivery device” (claim 2) or to “a mobile phone, mobile computing device, a portable digital assistant, a desktop computer, a server, or combinations thereof.” It was found that these elements are “well-known, routine and conventional in diabetes management technology,” citing the ’342 Publication as support for that finding. Ans. 5—6.  In addition to the arguments presented for claim 1, which was found unpersuasive as explained above, the portion of the Berkheimer Memo that explains “merely finding the additional element in a single patent or published application would not be sufficient to demonstrate that the additional element is well-understood, routine, conventional, unless the patent or published application demonstrates that the additional element are [sic] widely prevalent or in common use in the relevant field.”  Berkheimer Memo. 4. But the ’342 Publication is not the only evidence of record that indicates that the additional elements of claims 2 and 3 were well-understood, routine, and conventional in the art. The Specification also evidences that both medication delivery devices such as “insulin pumps” (see Spec. 25) and the recited computing devices (see id. 128) were well-understood in the art. Indeed, Appellant’s Specification merely gives the names of these devices indicating Berkheimer Memo.

Claims 1-8, 10-21, 23 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 1 and 21 have been amended and still are directed to methods of displaying patterns in glucose data.  Specifically, the claim has been amended in the clustering step and the presentation of the clustering analysis step to provide limitations that the clustering ‘is associated with an importance ranking based on a number of segments in a respective group’ and that the display is ‘based on the importance factor ranking corresponding to the number of segments in the respective group’.  A review of the specification appears to provide for literal support of the new limitations, however as discussed above does not specifically define the terms or requirements of the analysis steps.  It is noted that the claims require as a first step of analysis to ‘transform, automatically, each of the segments of interest into a set of features according to a mathematical algorithm’ and in review of the specification without defining the algorithm used 
The embodiments of claims 1-3 and 21 in the decision on appeal were reviewed above.  The addition of further limitations for the use of ‘importance factor’ for clustering segments appears to be additional considerations or means of analyzing the signal data first received and analyzed by the machine readable instructions executed by the processor.  Again, claim 1 recites a system comprising general computer components (i.e., a processor and electronic display) with machine readable instructions that cause the processor to perform a series of processes. The first of these processes is the receipt of a glucose data signal indicative of ambulatory glucose levels determined by a glucose meter. After that data is received, in claim 1 recites that the instructions cause the processor to perform the following operations: (1) “divide the glucose data signal into segments of interest;” (2) “transform, automatically, each of the segments of interest into a set of features according to a mathematical algorithm;” and (3) “cluster, automatically, the segments of interest into groups of clustered segments according to a clustering algorithm, wherein the segments of interest are grouped in the groups of clustered segments based at least in part upon the set of features and a cluster center is associated with one of the groups of clustered segments.”  Review of the claims and the guidance of the specification, it was found that the Id. (see spec. 144). Thus, under their broadest reasonable interpretation, the claimed operations parse glucose data into segments, apply a mathematical calculation (i.e., a “mathematical algorithm”) to yield additional data (i.e., a “set of features”), and apply another mathematical calculation (i.e., a “clustering algorithm”) to group the segments into “clusters” to yield additional data (i.e., “cluster centers”). Accordingly, it was determined that the “divide,” “transform,” and “cluster” operations in claim 1, and the corresponding steps of the method in claim 21, recite a mathematical concept.  For dependent claims 2 and 3 which depend from claim 1 and additionally recite that the claimed “one or more processors are communicatively coupled” either 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a system for displaying patterns in glucose data which implements the method of machine readable instructions stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and displaying data.   Specifically, for system claims dependent on claim 1: claim 4 sets forth further limitations on the data that is collected which includes time which can be used as a time index; claim 5 sets forth that the data of time segments of interest can be 24 hours; claim 6 sets forth that the data in the glucose profile is information/data about a biologically meaningful event , and from the specification this can be ‘such as, for example, a meal tag or bolus event’ (see spec [0040]); claim 7 sets forth specific features of additional information such as heart rate, meal tag,.. are transformed into supplemental features that are appended to the data set, here ‘transform’ is not defined but given the guidance of the specification is directed to adding the additional information/data to the data set; claim 8 like claim 7 sets forth specific features of additional information such as sensor production number, insulin lot number,.. are transformed into supplemental features that are appended to the data set, here again ‘transform’ is not defined but given the guidance of the specification is directed to adding the additional information/data to the data set; claim 10 sets forth specific mathematical algorithms used in claim 1 for the clustering step, and from the general nature of the disclosure which lacks any specificity on how these are implemented and the art of record these appear to be known analysis can be any algorithm that extracts relevant information from the segments of interest 56 in order to perform the pattern recognition. The mathematical algorithm can be, for example, a Principal Component Analysis (PCA), a Kernel PCA, a wavelet analysis, a frequency analysis, or any other algorithm suitable to extract meaningful features’; claim 11 sets forth that the clustering algorithm comprises an optimizer, and at [0044] teaches that is part of the analysis provided by the clustering algorithm and ‘may include functions for determining the number of clusters such as, for example, a Schwarz Criterion, a Bayesian Information Criterion, an Akaike Information Criterion, or any other optimizer. The clustering algorithm used may include functions for assigning segments of interest 56 to cluster such as, for example, K-means, Hierarchical clustering (using either an agglomerative or divisive method or some combination of both), Gaussian mixture modeling, Normalized Cuts, or other any clustering algorithm. It is noted, that the example described below utilizes for K-means clustering, but other clustering algorithms may be utilized without deviating from the scope of the present disclosure’ and from the general nature of the present disclosure which lacks any specificity on how these are implemented and the art of record these appear to be known analysis algorithms; claim 12, similar to claim 10, sets forth some known clustering algorithms and from the general nature of the disclosure which lacks any specificity on how these are implemented and the art of record these appear to be known analysis algorithms (see [0041] as noted above) (examiner note- for the claims above the specific algorithms and analysis were specifically iterated and apparently considered by the Board with respect to the guidance from the specification); claim 13 sets forth that the instructions ‘rank’ the data of occurrence of an event, with the only support at [0045] where it is taught generically that ‘the pattern enhancement algorithm 150 may comprise a 
Specifically, for claims dependent on the method of claim 21: claim 23 sets forth specific ‘distance metric’ used in the clustering algorithm for the clustering step of claim 21.  In review of the claims and the guidance of the specification, it was found that the broadest reasonable interpretation, these limitations (as well as the corresponding “dividing,” “transforming,” and “clustering” steps in claim 21) recite a mathematical concept of dividing data into pieces and grouping those pieces into different clusters based on a common feature or features, and 
The steps and limitations analyzed above for claims 4-8, 10-20 and 23 are found to be abstract instructional steps for the data analyzed or on the display of the data.  In view of the guidance of the specification, the claims set forth at a high general level instructions that cause the processor to perform the following operations: (1) “divide the glucose data signal into segments of interest;” (2) “transform, automatically, each of the segments of interest into a set of features according to a mathematical algorithm;” and (3) “cluster, automatically, the segments of interest into groups of clustered segments according to a clustering algorithm, wherein the segments of interest are grouped in the groups of clustered segments based at least in part upon the set of features and a cluster center is associated with one of the groups of clustered segments.”  Review of the claims and the guidance of the specification, it was found that the broadest reasonable interpretation, these limitations (as well as the corresponding “dividing,” “transforming,” and “clustering” steps in claim 21) recite a mathematical concept of dividing data into pieces and grouping those pieces into different clusters based on a common feature or features. More specifically, glucose data taken over a series of days is first divided into segments, e.g., blood glucose data for a “twenty-four hour day” or an “eight hour” or “ten hour time period” (see spec. 39), and mathematically transformed into a set of features.  Additionally, the specification evidences that the process of grouping segments of interest according to their common features can be performed manually. The Specification describes the display of multiple glucose data curves for different days (see spec. 135; Fig. 3).  According to the specification, “[e]ach day that exhibits similar patterns can be linked” and that “[1] inking the manual process that can be relatively inefficient and can add difficulty for the user.” (emphasis added). Thus, in addition to reciting a mathematical concept, the claims also recite an abstract mental process, i.e., grouping segments of glucose data into clusters to more easily identify patterns in that data. See Guidance Update (stating that “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind” recites a mental process) (quoting Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350,1356 (Fed. Cir. 2016)).  The dependent claims providing the names of types of data analyzed, specific algorithms used and how the analysis is displayed fall into the judicial exception of the claims.  In light of the claim limitations and guidance of the specification, the judicial exception set forth in the dependent claims 5-20 and 23 are a set of instructions for analysis of glucose and time reference data and appears to fall into the category of Mathematical Concepts for the use of mathematical formulas or equations and mathematical relationships to the extent that some claims provide specific algorithms that would be used for clustering and it to Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) for broad claims that do not set forth any specific means to perform clustering and for the use of algorithms since there does not appear to be any specific guidance or complexity on how these are implemented.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element recited.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  As noted above, the 
For step 2B of the 101 analysis, each of the independent claims recites elements and are found to be the steps of obtaining glucose and time data, and the dependent claims provide only further limitation on the type of data and analysis.  As such, the claims do not provide for any additional element to consider under step 2B.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as 
Response to Applicants arguments
  Applicants note the claims have been amended, and provide an overview for the basis of analysis under 101.  Under Step 2A, Prong One, Applicants argue that the claims are not directed to a judicial exception, rather a system and method that provides automatically displaying patterns in glucose data, highlight the steps of the claims.  Noting Example 37 of the 2019 PEG, Applicants argue that the claims cannot be practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage as provided in the example.
In response, the new claim limitations have been evaluated above and found to be part of the judicial exception as they are directed to instruction of analyzing a glucose data.  As noted above, there is no necessary complexity or amount of data such that the steps of analysis that suggest or provide evidence that the method could not be performed with paper or in one’s mind.  It is noted that the claims recite the use of algorithms and while generically set forth in the claims, appear to be mathematical in nature.  Further, the data provided is based on ‘width’ and a ‘mean of the groups clustered segments’ which appear to require at least a qualitative mathematical approach of data analysis.  As exemplified by Fig 3, the data received can be as simple as separate graphs of glucose levels over time, or super imposed for comparison as in Fig 2.  There is no unique means required to segment or even identify an area of interest as required of the claims that provide a complexity of analysis that is beyond the human brain.  Unlike 
In Step 2A Prong Two, Applicants argue that the claims are integrated into a practical application and impose a meaningful limit on the judicial exception noting again Example 37 and Example 40.
In response, while the analysis of glucose data of a patient and patient management can be viewed as ‘practical’ in the management of diabetes, the claims as a whole do not integrate the analysis step into any form practical application and simply provide a display of the results once the analysis of clustering is performed.  It is acknowledged that the claims have been amended to recite further limitations and the use of an ‘importance ranking’, however given the breadth of this term and generic recitation for the use of an ‘algorithm’ for the automatic analysis and display, the claims as a whole do not appear to provide for any meaningful limitation to the judicial exception as it is directed to analyzing glucose data from a patient over time.  Automatically identifying/clustering ‘segments of interest’ for example the rise and fall of glucose during the day, after a meal,… does not appear to be a practical application when the ordered combination of the steps is analyzed as provided above.
Applicants argue that ‘non-obvious of this clams provides further evidence of Applicant’s nonconventional and non-generic arrangement of claim features’ noting the finding of BASCOM.
In response, while the courts have found that analysis of conventional nature of the claims is fact based (provided in BASCOM), it should not be conflated with 102 or 103.  In this case, obtaining glucose data from monitors is not new or inventive, nor the general analysis of the information in patient care.  While it was found that an ordered combination of limitations 
Additionally as noted in the previous action, Applicants have argued that the Board found the claims significantly more, noting the decision pages 21-22.  Applicant’s arguments were fully considered, but not found persuasive because upon review of the Decision of the Board, there does not appear to be adequate support for Applicants arguments that the Board found claims 9 and 22 to be significantly more than an abstract idea.  More specifically with respect to dependent claims on appeal, in review of the prosecution the Board found that these claims were addressed only generically noting that the rejection and examiner answer.  In addressing the Boards concern of the dependent claims, the rejection of record has articulated the basis of the rejection for each of the dependent claims and determined in view of the plain meaning of the claim limitations and in view of the guidance of the specification that the limitations are within the judicial exception.  The limitations provided have been analyzed previously, and review anew of the claims as amended has not identified any specific evidence that these limitations provide for significantly more when the claim is viewed as a whole.  
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph Woitach/Primary Examiner, Art Unit 1631          lo